Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this application.

Drawings
The drawings received on 12/22/2021 are accepted for examination purposes.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control unit”, “control unit” and “management unit” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Display control unit corresponds to the CPU that performs display control of the RUI and performs control based on an operation on the RUI [PG Publication: par 0023]
Control unit corresponds to CPU loading a control program stored in the ROM into the RAM for executing the processing in flowcharts Figs. 7A to 7C for controlling the movement of the icons displayed on the LUI [PG Publication: Figs 7A-7C, par 0050]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “management unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of a data structure that manages the display order of the icons on the home screen, and a data structure that manages the icons to be hidden. As would be recognized by those of ordinary skill in the art, the term “data structure” refers to software. The specification does not provide sufficient details such that one of ordinary skill in the art would understand what structure perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of managing the display order of the icons on the home screen and icons to be hidden. The specification does not demonstrate that applicant has made the invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 9, 12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US-2013/0268894) in view of Hosein (US-2014/0013254).
As to Claim 1, Jeon teaches ‘An information processing apparatus [Fig 5B (513)] configured to connect to an external apparatus [Fig 5B (512)], the information processing apparatus comprising: a display control unit configured to control icons to be arranged and displayed in list form on a remote user interface provided to the external apparatus accessing the information processing apparatus [Figs 5A, 5B, 5C, par 0140-0142, 0149 – modifying an arrangement of icons displayed on a display screen of a portable device to be replicated on a different display screen of a different device], and a control unit configured to control movement of the icons displayed on the local user interface, in response to an operation on the remote user interface [par 0149 – when an item is selected in the UI screen 513_1 and a touch is indicated, the icon/object/item is displaced based on the touch indicated in the UI screen 513_1], wherein the display control unit displays a first instruction button in association with an icon included in the icons displayed in list form, the first instruction button being configured to instruct the control unit to move the icon [par 0149 – when an item is selected in the UI screen 513_1 and a touch is indicated, the icon/object/item is displaced based on the touch indicated in the UI screen 513_1 such as moving to another position, setting or erasing]’.
Jeon does not disclose expressly ‘wherein the icons are displayed on a plurality of pages on a local user interface of the information processing apparatus; from a page to another page in the plurality of pages’.
Hosein teaches ‘wherein the icons are displayed on a plurality of pages on a local user interface of the information processing apparatus [par 0034 – the rearrangement of icons onto different pages is possible by dragging an icon to an appropriate or desired page indicator]; from a page to another page in the plurality of pages [par 0034 – the rearrangement of icons onto different pages is possible by dragging an icon to an appropriate or desired page indicator]’.
Jeon and Hosein are analogous art because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different pages where icons are able to be moved to, as taught by Hosein. The motivation for doing so would have been to allowing a user to easily move an icon from one page to another page. Therefore, it would have been obvious to combine Hosein with Jeon to obtain the invention as specified in claim 1.

Further, in regards to claim 19 the information processing apparatus of claim 1 perform the method of claim 19.
Further, in regards to claim 20, the method of claim 19 is fully embodied on the non-transitory computer-readable storage medium of claim 20.

As to Claim 2, Hosein teaches ‘wherein in a case where the first instruction button is operated, the display control unit lists page names of pages as movement destinations of a target icon among the plurality of pages, the target icon being the icon associated with the operated first instruction button [par 0017, 0032 – the GUI may include a graphical page indicator that provides an indication to the user of the total number of pages in the GUI as well as which page is currently displayed with text to identify a name associated with the page to which the icon is being moved]’.  
Jeon and Hosein are analogous art because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different pages where icons are able to be moved to, as taught by Hosein. The motivation for doing so would have been to allowing a user to easily move an icon from one page to another page. Therefore, it would have been obvious to combine Hosein with Jeon to obtain the invention as specified in claim 2.

As to Claim 4, Hosein teaches ‘wherein in a case where a page name is selected from the listed page names, the control unit performs processing for moving the target icon to the page with the selected page name [par 0017, 0032 – the GUI may include a graphical page indicator that provides an indication to the user of the total number of pages in the GUI as well as which page is currently displayed with text to identify a name associated with the page to which the icon is being moved]’.  
Jeon and Hosein are analogous art because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different pages where icons are able to be moved to, as taught by Hosein. The motivation for doing so would have been to allowing a user to easily move an icon from one page to another page. Therefore, it would have been obvious to combine Hosein with Jeon to obtain the invention as specified in claim 4.

As to Claim 9, Hosein teaches ‘further comprising a management unit configured to manage display order of the icons on the local user interface based on page numbers and position numbers, wherein the display control unit displays the icons in list form separately for each of the page numbers in order based on the position numbers [par 0039 – electronic device capable of rearranging GUI icons stores components or functionalities providing the graphical user interface with which the user interacts with the device, including functionality for rearranging icons to any page described]’.
Jeon and Hosein are analogous art because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different pages where icons are able to be moved to, as taught by Hosein. The motivation for doing so would have been to allowing a user to easily move an icon from one page to another page. Therefore, it would have been obvious to combine Hosein with Jeon to obtain the invention as specified in claim 9.  

As to Claim 12, Jeon teaches ‘wherein in a case where the first instruction button is operated, the display control unit displays a first option configured to instruct the control unit to hide the target icon on the local user interface [par 0135-0136 – hide command may be a command to hide the object from a user’s view]’.  

As to Claim 14, Jeon teaches ‘wherein in a case where the first option is selected, the control unit sets the target icon to be hidden on the local user interface [par 0135-0136 – hide command may be a command to hide the object from a user’s view]’. 

As to Claim 15, Jeon teaches ‘wherein in a case where the first instruction button is operated, the display control unit displays a second option configured to instruct the control unit to delete the target icon [par 0136, 0142 – the delete command may be a command to delete an object]’.  

As to Claim 16, Hosein teaches ‘wherein in a case where the first instruction button is operated, the display control unit displays a third option configured to instruct the control unit to generate a new page as the movement destination of the target icon [par 0025-0026 – when GUI enters the rearrangement mode an additional blank page fan be added to the end of the pages for rearranging the icons]’.
Jeon and Hosein are analogous art because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include different pages where icons are able to be moved to, as taught by Hosein. The motivation for doing so would have been to allowing a user to easily move an icon from one page to another page. Therefore, it would have been obvious to combine Hosein with Jeon to obtain the invention as specified in claim 16.  

As to Claim 17, Jeon teaches ‘wherein the remote user interface is displayed by a web browser of the external apparatus [par 0055-0060 – web browsing screen/web page]’.  

As to Claim 18, Jeon teaches ‘wherein each of the icons is configured to issue an instruction to execute an application or a function of the information processing apparatus [par 0024, 0057 – icons representing content to be reproduced by the display device and icons representing applications of the display device]’.  

Claim(s) 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US-2013/0268894) in view of Hosein (US-2014/0013254) and further in view of Hyun (US-2012/0159364).
As to Claim 10, Jeon in view of Hosein teaches all the claimed elements/features as recited in independent claim 1. Jeon in view of Hosein does not disclose expressly ‘wherein the local user interface displays one of the icons hierarchically in association with one of the other icons, and wherein the display control unit displays a second instruction button in association with the icon included in the icons displayed in list form, the second instruction button being configured to instruct the control unit to move the icon to another hierarchical level’.
Hyun teaches ‘wherein the local user interface displays one of the icons hierarchically in association with one of the other icons, and wherein the display control unit displays a second instruction button in association with the icon included in the icons displayed in list form, the second instruction button being configured to instruct the control unit to move the icon to another hierarchical level [Fig 16, par 0177-0181 – changing the arrangement of icons from a random layer to another layer]’.  
Jeon in view of Hosein are analogous art with Hyun because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing the arrangement of icons from one layer to another on a user interface of a multi-layered structure, as taught by Hyun. The motivation for doing so would have been to providing a user interface to conveniently manipulate a menu screen of a multi-layered structure. Therefore, it would have been obvious to combine Hyun with Jeon in view of Hosein to obtain the invention as specified in claim 10.

As to Claim 11, Hyun teaches ‘wherein in a case where the second instruction button is operated, the display control unit lists processing details about the movement of the icon associated with the operated second instruction button to the other hierarchical level [par 0181 – when the icon is moved, the layers except for the layer where the icon is currently located may be displayed opaquely (i.e. processing details) for the user]’.
Jeon in view of Hosein are analogous art with Hyun because they are from the same field of endeavor, namely rearranging icons on a user interface. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include changing the arrangement of icons from one layer to another on a user interface of a multi-layered structure, as taught by Hyun. The motivation for doing so would have been to providing a user interface to conveniently manipulate a menu screen of a multi-layered structure. Therefore, it would have been obvious to combine Hyun with Jeon in view of Hosein to obtain the invention as specified in claim 11.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 (claim 6 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 (claim 8 based on dependency) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Jeon in view of Hosein and Hyun and further in view of the prior art searched and/or cited does not teach nor render obvious the combination of limitations including “wherein when listing the page names, the display control unit displays the page names of the pages to which the target icon is movable, and hides a page name of a page to which the target icon is not movable among the plurality of pages” as recited in dependent claim 3; “wherein the display control unit displays a first movement button in association with the icon included in the icons displayed in list form in a case where the icon is located at a position different from a top position on the page, the first movement button being configured to instruct the control unit to move the icon to a position immediately before the position on the page, and does not display the first movement button in association with the icon in a case where the icon is located at the top position on the page” as recited in dependent claim 5; “wherein the display control unit displays a second movement button in association with the icon included in the icons displayed in list form in a case where the icon is located at a position different from a last position on the page, the second movement button being configured to instruct the control unit to move the icon to a position immediately after the position on the page, and does not display the second movement button in association with the icon in a case where the icon is located at the last position on the page” as recited in dependent claim 7; and “wherein in a case where a number of icons set to be hidden among the icons reaches an upper limit, the display control unit does not display the first option” as recited in dependent claim 13.

Conclusion
The prior art of record
a. US Publication No.	2013/0268894
b. US Publication No.	2014/0013254
c. US Publication No.	2012/0159364
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
d. US Publication No.	2014/0203999
e. US Publication No.	2014/0195972


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677